DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Philip Morris Products (JP 2006526996A), Japan Tobacco, Inc (JP 2016106182A), Japan Tobacco, Inc (WO 20151080780A1), Daicel Chemical Industries Ltd (JP 09-316792A) and Nippon Paper Industries Co (JP 2011074529A) were cited as  “X” and/or “Y” references in the International Search Report for International Application PCT/JP2017/013399, to which the instant application claims priority.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Tobacco Inc (WO 2014/148207 A1), hereinafter JTI, with citations from English translation supplied by applicants in an Information Disclosure Statement filed 8/31/2020, and in view of Hampl, Jr. et al (US 5730840), with the evidence of Shi (US 2005/0000531) and Kiefer et al (US 3768489). 
Claim 1: JTI discloses a cigarette wrapping paper (paper for smoking articles) containing cellulose fibers (p 3, 4th full paragraph), cellulose nanofibers having an average fiber diameter of 50 nm or less added to a surface of the paper (paragraph bridging pp 2-3; paragraph bridging pp 3-4) and filler particles such as calcium carbonate (p 3, 4th full paragraph).  
The particle size of the calcium carbonate is not specified.  However, Hampl, Jr. et al teaches that ash characteristics of cigarette paper are noticeably improved when the paper incorporates a calcium carbonate filler having a median particle size from about 0.15 m to about 0.5 m, as opposed to papers incorporating calcium carbonate particles of larger or smaller sizes, without increasing the filler level (Abs; col 2, lines 9-18).  Therefore, one of ordinary would have found motivation to use calcium carbonate 
The cellulose nanofibers and filler particles of the cigarette wrapping paper of JTI as modified by Hampl, Jr. et al overlay the claimed paper components, and will exhibit absorbent or catalytic properties because, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 2: JTI discloses that the paper has a basis weight of 16-60 g/m2 (p 3, 4th full paragraph), which significantly overlays the claimed range.  Hampl, Jr. et al teaches that the total filler content of the paper wrapper is between about 20% and about 40% by weight (col 4, lines 30-31).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a cigarette wrapping paper comprising claimed amounts of calcium carbonate with a reasonable expectation of obtaining a suitable cigarette wrapping paper.
Claim 3: The cellulose nanofibers are added in an amount preferably of 0.25 g/m2 or more and less than 0.5 g/m2 (paragraph bridging pp 4-5).  JTI discloses that the paper has a basis weight of 16-60 g/m2 (p 3, 4th full paragraph), which significantly overlays the claimed range.  By calculation, the percentage of cellulose nanofibers is from 0.5/20, or 2.5% by weight, to 0.25/60, or 0.4% by weight, which overlays the 
Claim 5: The cellulose nanofibers of JTI have the claimed diameter and will exhibit the claimed viscosity in a 2% by weight aqueous solution for reasons given previously.
Claim 6: Hampl, Jr. et al teaches filler having a particle size from about 0.15 m to about 0.5 m, or about 150 to about 500 nm.  Therefore, one of ordinary would have found motivation to use calcium carbonate particles of claimed average particle size with a reasonable expectation of obtaining improvement in ash characteristics.
Claim 7: JTI discloses that the paper has a permeability of 5 to 80 CORESTA units (p 3, last full paragraph).
Claim 8: JTI does not disclose the tensile strength of the paper.  However, one of ordinary skill in the art would have found it obvious to obtain a claimed tensile strength for cigarette wrapping paper sufficient to provide optimal performance in the finished product and to meet the runability standards of high-speed production processes preferred by cigarette manufacturers, as is known in the art (see Shi, [0191] for evidence).  
Claim 9: A cigarette containing the wrapping paper is also disclosed (Paragraph bridging pp 2-3).  Cigarettes as known in the art typically comprise a rod of smokable material such as tobacco cut filler, for example shreds cut into strands desired widths, wrapped in paper wrapping material, and a filter element (see Shi, [0178], [0202], [0205] 
Claim 10: As discussed above, cigarettes as known in the art typically comprise a filter element, therefore a smoking article comprising a filter would have been obvious as a typical cigarette configuration in the art.
 It is well known in the art to use the same tobacco rod wrapping paper as a filter wrapping paper (see Kiefer et al, Abs; col 3, lines 61-66 for evidence).  Therefore, it would have been obvious to employ the inventive paper as a filter wrapping paper would around a filter member with a reasonable expectation of success in obtaining a suitable cigarette.


Claim 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JTI in view of Hampl, Jr. et al and further in view of Crooks et al (US 2014/0305455) and with the evidence of Kiefer et al.
The disclosures of JTI and Hampl, Jr. et al are applied as above.  JTI and Hampl, Jr. et al do not disclose adding the cellulose nanofibers of 4% by weight to 13% by weight, based on the total weight of the cellulose fibers, the cellulose nanofibers, and the filler particles.  As discussed above, it is well known in the art to use the same tobacco rod wrapping paper as a filter wrapping paper (see Kiefer et al, Abs; col 3, lines 61-66 for evidence).  

Crooks et al solves the problem by providing a smoking article comprising a lighting end, a filter end longitudinally opposite the filter end, a fluid-releasing element between the lighting end and the filter end, a paper circumscribing at least a portion of the smoking article, and a nanocellulose barrier disposed on an inward-facing or outward-facing surface of a plug wrap material circumscribing the filter or on an inward-facing surface of tipping material circumscribing the filter material and/or plug wrap material, the nanocellulose barrier being effective to control passage of fluid through the barrier ([0005], [0006]).  Typical nanocellulose fibers are about 5 to about 20 nm in diameter [0033].
The nanocellulose is applied to achieve a coating of about 1 to about 5 g/m2 on a standard plug wrap paper having a basis weight about 27 g/m2 [0035], or about 3.6% to about 15.6% of the weight of the paper with nanocellulose coating, which significantly overlays the claimed ranges.
.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest a filtered smoking article comprising the inventive paper as a filter member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748